Citation Nr: 0732899	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for bilateral sensorineural hearing loss from August 20, 
2003, to August 31, 2006, to include the propriety of the 
reduction from 30 to 20 percent as of September 1, 2006.

2.  Entitlement to service connection for a skin disorder, to 
include under the provisions of 38 U.S.C.A. § 1151 claimed as 
a result of VA vocational rehabilitation treatment received 
from a Department of Veterans Affairs facility.

3.  Entitlement to an effective date earlier than May 16, 
2000, for the grant of an increased rating to 10 percent for 
a scar on the left lower leg.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.  

The claims on appeal require clarification.  A February 2004 
rating decision, in pertinent part, denied the veteran's 
claim for service connection of a skin disorder on a direct 
basis.  The 2004 decision also granted the veteran service 
connection for right ear hearing loss, discontinued the 
veteran's noncompensable rating for left ear hearing loss and 
granted an initial rating of 30 percent for bilateral 
sensorineural hearing loss.  These claims were timely 
appealed.  Subsequent statements filed by the veteran, to 
include further claims raised, as well as procedural steps 
taken by the RO further complicated the issues on appeal, 
which will be explained more thoroughly below.  The issues 
above have been appropriately recharacterized.

The Board notes the veteran also perfected appeals as to 
total disability based on individual unemployability, 
entitlement to service connection for post-traumatic stress 
disorder, vertigo and a left knee condition as well as 
entitlement to increased ratings for a scar on the left lower 
leg and tinnitus.  These claims were withdrawn during his 
June 2007 hearing before he Board both in his testimony and 
by written statement submitted on that day.  Those issues, 
accordingly, are considered WITHDRAWN and are no longer 
properly before the Board here.

The Board also notes the veteran provided additional evidence 
during his June 2007 hearing before the Board prior to the 
file being sent to the Board.  A supplemental statement of 
the case (SSOC) was not issued, but this is not necessary 
since the veteran provided a waiver of local jurisdictional 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The appeal has a complicated procedural history, which 
necessitates clarification of the veteran's contentions and 
the appropriate issues on appeal.  

Hearing Loss

The veteran was originally service-connected for left ear 
hearing loss and assigned a non-compensable rating in 1983.  
A February 2004 rating decision, in pertinent part, granted 
service connection for right ear hearing loss.  The veteran 
was then assigned an initial rating of 30 percent, effective 
August 20, 2003, for his now service-connected bilateral 
hearing loss disability.  The veteran timely perfected an 
appeal of this decision alleging his hearing was considerably 
worse and had prevented him from succeeding at any job for 
very long due to his inability to hear and understand daily 
job instruction.  

During the pendency of this appeal, the RO, in a June 2006 
rating decision, reduced the veteran's disability rating from 
30 to 20 percent, effective September 1, 2006.  After the 
reduction, however, the March and April 2007 Supplemental 
Statements of the Case (SSOCs) did not appear to address the 
propriety of the reduction despite the veteran's assertions 
that he is entitled not only to a higher rating but also a 
restoration of his rating for hearing loss.  Rather, the RO's 
analysis focused on whether the veteran is entitled to an 
increased rating greater than 20 percent after September 1, 
2006.  Further, the listed issue in the SSOCs indicates the 
veteran's current rating for bilateral hearing loss is 30 
percent, whereas the reasons and bases sections correctly 
identify the veteran's current rating as 20 percent.  On 
remand, the veteran is entitled to a clear and full 
adjudication of the proper issues on appeal, which includes 
not only entitlement to a higher initial evaluation from 
August 20, 2003, to August 31, 2006, but also the matter of 
the propriety of the reduction in rating as of September 1, 
2006.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran also seems to be raising extra-schedular 
considerations.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

Here, the RO did not consider whether an extraschedular 
evaluation is warranted. To avoid any possible due process 
prejudices, the RO should address this aspect of the 
veteran's claim prior to returning the claim to the Board. 

The veteran was last afforded a VA audiological examination 
in February 2006.  During his hearing before the Board in 
June 2007, in support of his contention that his hearing has 
worsened, the veteran supplied new private audiological 
examinations conducted in May 2006 and June 2007.  The 
private test results indicate different results then those 
found in the February 2006 VA examination.  A new VA 
examination is warranted both to ascertain the current 
severity of the veteran's condition and to interpret and 
reconcile the private test results provided.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006) (where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted). 

Service Connection for a Skin Disorder

The veteran initially filed a claim in August 2003 for 
entitlement to service connection for a skin condition 
alleging that his skin condition, to include a recurrent 
fungal rash, began in the military and has continued since.  
The claim was denied in a February 2004 rating decision and 
the veteran timely perfected his appeal.

Thereafter, the veteran filed a new claim in June 2005 that 
his skin condition, alternatively, was aggravated by VA 
vocational rehabilitation and, therefore, he should be 
granted service connection under the provisions of 38 
U.S.C.A. § 1151.  This aspect of the veteran's skin claim was 
not adjudicated until March and April 2007 SSOCs where the RO 
denied the claim, but did not provide complete reasons and 
bases for the denial.  Rather, the RO merely indicated the 
file contained "...no new medical evidence regarding this 
condition."  It is clear from the veteran's June 2007 
testimony that he wishes to continue both theories of his 
skin claim.

In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Court held that the VA is required to investigate all 
possible theories of in-service causes of a veteran's current 
disability, including those unknown to the veteran.  
Accordingly, the Board will assume jurisdiction over the § 
1151 aspect of the veteran's claim as an alternate theory of 
the claim already on appeal.  The Board observes that the 
Court has previously held that a separate theory of 
entitlement is not a new claim, and must be addressed as part 
of the current claim.  See Bingham v. Principi, 18 Vet. App. 
470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 
(Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  
The issue was properly recharacterized above.

Under the § 1151 aspect of the veteran's claim, the veteran 
alleges that the VA rehabilitation program aggravated his 
skin condition.  That is, he testified that sitting at a desk 
all day to complete the program aggravated his rash.  
Currently, the veteran's VA rehabilitation records are not on 
file.  Federal records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should make efforts to obtain these records because the 
claims file may not be currently complete.

The veteran's service medical records indicate he complained 
of and was treated for a fungal rash in February 1975.  He 
testified that he suffered with the same rash since that 
time, but self-treated the condition with over-the-counter 
topical creams.  Currently, the veteran is diagnosed with 
various skin conditions, to include chronic dermatitis and 
tinea corpus.  

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the Board notes 
that the provisions concerning continuity of symptomatology 
do not relieve the requirement that there be some evidence of 
a nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In this case, the pre- and post- service medical records are 
not dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
treatment.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Therefore, a VA examination is indicated.  The examiner 
should also comment in regard to his § 1151 claim. 

Earlier Effective Date (Scar on the Left Lower Leg)

The veteran was initially service connected for his scar in 
November 1997, effective September 11, 1997, and assigned an 
initial non-compensable evaluation.  He was granted an 
increased rating to 10 percent in April 2002, effective May 
16, 2000.  There was confusion as to which leg was afflicted 
with the scar and originally the veteran was erroneously 
service-connected for his right leg.  Corrective action was 
taken in a November 2004 rating decision whereas service 
connection for a right leg scar was severed and service 
connection for a scar on the left lower leg was granted.  All 
ratings and effective dates effectuated by the past 1997 and 
2002 rating decisions were preserved.  The RO merely 
corrected which lower extremity actually contains the scar. 

The veteran thereafter filed a claim in June 2005 stating 
that the 10 percent rating should apply earlier, to September 
1997.  He claims the 10 percent rating was warranted at the 
time of initial service-connection, but due to the incorrect 
leg being adjudicated, the initial rating was also erroneous.  

The veteran's earlier effective date claim was never 
adjudicated in a formal rating decision.  Rather a March 2007 
SSOC, in pertinent part, denied a claim for an "earlier 
effective date of 10 percent evaluation of scar, left lower 
leg."  Under reasons and bases, the SSOC indicated the file 
contained, "...no new medical evidence regarding this 
condition."  It does not appear that the claim was fully and 
properly adjudicated.  Further, the SSOC does not include a 
recitation of the applicable laws and regulations.  
Additionally, the cover letter of the SSOC noted that the 
veteran had already perfected his appeal.  So as to not 
prejudice the veteran, the Board finds that this matter is on 
appeal, but additional development is needed prior to 
appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to clarify the dates 
in which he obtained VA vocational 
rehabilitation causing the alleged 
aggravation of his current skin 
condition(s).  After an appropriate time 
for a response, the RO should make efforts 
to obtain those records.  Any negative 
responses should be documented in the 
file. 

2.  After obtaining the above records to 
the extent available, schedule the veteran 
for an audiological examination to 
ascertain the current severity of his 
bilateral sensorineural hearing loss.  The 
examiner should also interpret and 
reconcile private audiological 
examinations provided by the veteran in 
his claims file.   
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the disability has on the 
veteran's daily activities. 

3.  After obtaining the above records to 
the extent available, schedule the veteran 
for a skin examination for the claimed 
skin disorder to determine the extent and 
likely etiology of any condition 
condition(s) found, specifically 
addressing whether the veteran's condition 
is related to his in-service diagnosis and 
treatment of fungal rash or related to his 
VA vocational rehabilitation treatment.  
Specifically, the examiner must render an 
opinion as to the following questions:

(a) Is the veteran's current skin 
condition(s) directly related to his in-
service fungal rash treatment or any other 
incident of service?  

(b)  Was the veteran's current skin 
condition(s) aggravated beyond the natural 
progression of the disease due to any 
aspect of his VA vocational 
rehabilitation?;

(c) If so, is it at least as likely as not 
that such additional disability was (1) 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the rehabilitation; or 
(2) is due to an event not reasonably 
foreseeable. The examiner should provide a 
rationale for all opinions expressed.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the above is complete, 
readjudicate the veteran's claims.  In 
regards to the veteran's hearing loss 
claim, the readjudication should 
specifically address entitlement to a 
higher initial rating, the propriety of 
the reduction and whether an 
extraschedular evaluation is warranted.  
In regards to the veteran's skin disorder 
claim, the readjudication should 
specifically address service connection on 
direct basis and under 38 U.S.C. § 1151 
allegedly due to VA vocational 
rehabilitation.  With regard to an 
effective date earlier than May 16, 2000, 
for the grant of an increased rating to 10 
percent for a scar on the left lower leg, 
readjudication should fully address the 
merits of the claim.  If any of the claims 
remain denied, issue a SSOC to the veteran 
and his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain a full and complete 
reasons and bases for all decisions 
rendered, particularly the earlier 
effective date claim, to include 
identification of all applicable laws and 
regulations. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

